Citation Nr: 1744547	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-07 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board most recently remanded this appeal for additional development in July 2015.

A personal hearing was conducted between the Veteran and undersigned in October 2010.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2015, the Board remanded this appeal to obtain a retrospective medical opinion to determine the severity of the Veteran's back disability from May 9, 2005 to March 17, 2007, the date of his spinal cord injury which resulted in complete quadriplegia.  See December 2007 Medical Treatment Record, Government Facility.  A VA medical opinion was obtained in February 2017.  The examiner opined that rendering a retrospective opinion would be highly speculative and unreliable.  The examiner stated that such was not feasible due to the absence of "at least some factual data" from the relevant period regarding the Veteran's functional loss due to pain.  It remains unclear as to the "factual data" that the physician needed.  

The record contains contemporaneous treatment records from February 2006 to February 2007 discussing the Veteran's back disability and forms of treatment, as well as lay statements concerning pain and functional loss.  See February 2009 Medical Treatment Record, Government Facility.  The examiner's erroneous conclusion regarding contemporaneous treatment records suggests that this relevant evidence was not considered.  As such, a new opinion should be obtained that accounts for the relevant evidence contained in the record.

The Veteran has provided further lay evidence since his March 2007 injury, which is summarized in a September 2017 appellate brief.  The examiner should consider these statements, if possible, when addressing the increased rating issue.  However, with respect to these lay statements, the Veteran's attorney is reminded that painful motion is not considered limited motion except where a Veteran seeks a compensable disability rating under DC 5003 because his or her limited motion in an affected joint is non-compensable under other applicable DCs for evaluating orthopedic disabilities, and that pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Accordingly, the case is REMANDED for the following action:

1. Return the file to the VA examiner who provided the February 2017 opinion.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The examiner should consider all relevant evidence, including the February 2006 to February 2007 treatment records and lay evidence from the Veteran following his March 2007 injury.

The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected low back disability and any related lower extremity radiculopathy, in order to fill the gaps in evidence of record from May 9, 2005.  In doing so, the examiner should consider all pertinent rating criteria.  The examiner should also include whether and to what extent the Veteran experienced functional loss due to pain.  To the extent possible, the examiner should express any such functional loss in terms of degrees of limited motion.

The examiner should identify periods when the Veteran experienced incapacitating episodes (physician prescribed) due to intervertebral disc syndrome.  The examiner should also assess whether any neurological impairment resulted from the Veteran's low back disability, including complaints of pain in the lower extremities, and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia.  The examiner is to identify the nerve(s) affected.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

2. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

